Opinion of the Court
Ferguson, Judge:
A general court-martial convened at DaNang, Republic of Vietnam, by the Commanding General, Third Marine Division, convicted the accused of unpremeditated murder and sentenced him *240to dishonorable discharge, forfeiture of all pay and allowances, confinement at hard labor for seven years, and reduction. Intermediate appellate authorities affirmed, and we granted accused’s petition for review on the question whether the law officer erred in failing to instruct the court, as requested, on the lesser included offense of involuntary manslaughter and, sua sponte, on the' law regarding justifiable homicide during the course of a lawful apprehension.
I
In early June 1966, the curtain rose on the tragic events . depicted in this record. The victim, Private First Class Bashaw, had arrievd in Vietnam shortly before his death. Publicly claiming to be a drug addict, he was f'eferred to the battalion surgeon for treatment, and sent-elsewhere for psychiatric consultation. ■ He was found to be suffering acute anxiety, but, with the prescription of tranquilizing drugs, was returned to duty. Apparently, he shortly thereafter absented himself without authority under combat conditions. '
On June 7, 1966, accused, who was acting as his' unit’s gunnery sergeant, was ordered by his company commander to apprehend Bashaw, who, by then, had been absént for about four days. Evans was not acquainted with Bashaw but knew “this man was armed with an automatic M-14” and “he had already locked and loaded on one man that had attempted or was going to attempt to bring the man in.”1
Evans, armed with a shotgun and accompanied by Corporal Wildt, Private First Class Conner, and Lance Corporal Sackett, set out to find Bashaw and apprehend him. Traveling, by a vehicle known as a “mighty mite,” they proceeded to the vicinity of a bridge near which Vietnamese troops were stationed. Searching some bunkers there, they found Bashaw’s uniform, helmet, and cartridge belt. Although they were unable to obtain any information from the Vietnamese troops concerning his whereabouts, a child informed them a Marine was in or near a village located down the road. The patrol proceeded in that direction.
As they drove, Corporal Wildt observed an individual walking along the road, dressed in Vietnamese military fashion. The vehicle stopped, and accused dismounted. He asked the individual his name and, on receiving the reply, “Bashaw,” covered him with his shotgun and disarmed him. As to what occurred thereafter, the parties are in disagreement.
According to the prosecution witnesses, Evans swung his shotgun barrel at Bashaw. As he did so, the weapon fired, and the charge passed over the deceased’s right shoulder. Bashaw began to back away, and Evans, after operating the loading mechanism to place another shell in the chamber,2 shot him in the upper chest at a range of approximately three feet. Bashaw fell on his back, muttering that -he was sorry. Accused is then stated to have struck him in the face with the shotgun butt, shouting imprecations against deserters and that he deserved to die. Corporal Wildt told him Bashaw was dead, and there was no need to continue striking him. Accused desisted and ordered his men to allow the body to lie on the ground and bleed, as there was no use in getting blood all over the vehicle. Subsequently, Ba-shaw’s body was loaded on the “mighty mite” and the party returned to their *241unit. En route, Evans stopped at the bridge, displayed the body to the Vietnamese soldiers, questioned their lying to him concerning Bashaw’s whereabouts, and threatened their leader with death if he was there the following day.
Bashaw was pronounced dead by the battalion surgeon. An examination of his pockets disclosed the presence of a hypodermic syringe, needles, and a number of tranquilizer capsules.
Accused elected to testify in his own behalf. His recounting of the events which led up to the discovery of Ba-shaw’s identity closely paralleled that of the other witnesses. Thereafter, he differs materially as to what occurred. According to Evans, he disarmed Ba-shaw, handed the latter’s rifle to another member of the patrol, and, turning back to the deceased, informed him that he was under arrest. Bashaw suddenly “threw his hand up and knocked my shotgun up and to his right, causing one round to go off, sir.” Evans “grabbed the weapon with both hands and I came back and threw a slash at the man’s shoulder trying to knock him off balance so I could apprehend him, sir.” The “next thing that I remember was the man laying on the ground, he was laying on his side and he had a hole in his chest, sir.” Accused could not recall striking or saying anything to Bashaw as he lay on the ground. He told the other Marines to “ ‘Let him lay there for a minute.’ ” The “mighty mite” was turned around, Bashaw’s body loaded in it, and the patrol started on its return to base. En route, accused stopped at the bridge to tell the Vietnamese he would return with an interpreter on the following day to see why they had lied to him.
Accused, a veteran of thirteen years’ spotless service, conceded he had no use for Marines “who don’t do their job” and that “they have no place in the Marine Corps.” However, he did not shoot Bashaw for that reason. He took no personal action with respect to deserters, for “it is the Marine’ Corps place to get rid of these people.” He agreed he had, in fact, shot Bashaw, but “Not intentionally, sir, no.” On cross-examination, he reiterated that he struck at Bashaw with the shotgun, “thinking I would knock the man off balance so I could apprehend him. The next thing I knew the man was laying on the deck.” Although he could not recall the details of what transpired in that instant, accused declared he suffered from no failure of memory, “it’s just that everything happened so fast that I don’t know what all happened, sir.”
Corporal Wildt, testifying as a prosecution witness, agreed he saw Bashaw, before any shots were fired, “either trying to defend himself or trying to take the weapon away” from Sergeant Evans. After the first shot was fired in the air, the deceased “continued to struggle or try to grab hold of the weapon.” Private First Class Conner, “really couldn’t say” if this were the case, while Lance Corporal Sackett declared that Bashaw “was either grabbing the shotgun or trying to block it,” but only after Evans attempted to strike him with it. Before Evans did so, Bashaw “was standing there with his hands down to his sides, sir.”
Extensive evidence was introduced as to accused’s fine character as a Marine and family man; as a truthful individual; and as one whose peaceable nature did not allow him to resort to violence.
II
On the foregoing evidence, the law officer determined no lesser included offenses other than unpremeditated murder were in issue and refused to instruct on the elements of involuntary manslaughter. He likewise limited his advice regarding justifiable homicide to a bare definition of the term, mentioning . as one of several examples thereof “killing a person who is resisting arrest or apprehension if no other reasonable apparent means are adequate.” The staff legal officer and the board of review, after extensively considering the evidence,’ likewise found no other lesser offense placed in issue. The Government here asserts the same conclusion, declaring there is no authority for the proposition that an ac*242cused’s unsupported testimony may give rise to such an issue for the fact finders. With this contention, we unreservedly disagree, and are of the view that both justifiable homicide and the lesser included offense of involuntary manslaughter were placed in issue by the evidence and instructions thereon required to be delivered to the court-martial.
Preliminarily, we note it is an entirely human tendency to listen to the presentation of evidence or to read a ■record of trial, accept certain testimony and reject other, arrive at factual conclusions, and proceed thereafter to make decisions of law based upon such preconceived notions. It is entirely human to do so, but as regards the raising of issues, so to act is not the function of this Court, the board of review, the convening authority, or the law officer. In this respect, Congress has confided the fact-finding power ■ exclusively to the members of the court-martial. It is for them, not for the law officer or an appellate body to sift the evidence and determine •whether it chooses to believe an apparently overwhelming case presented by the United States or the single, unsupported word of the accused. To make this choice, it must be properly instructed, and, when the law officer or appellate bodies, understandably or not, invade the province of the fact finders, and deny instruction on that basis, reversal will inevitably come. The Government will be put to the time, expense, and difficulties incident to another trial; the accused will'have to undergo another hearing at which his contentions will finally be submitted ; and all this will .occur because of a failure to trust to the judgment of those solely charged with the responsibility of finding the facts, and giving credibility where credibility is due.
Thus, we have long held the test whether an offense is reasonably raised is whether the record contains some evidence to which the military jury may attach credit if it so desires. United States v Jones, 13 USCMA 635, 33 CMR 167; United States v Remele, 13 USCMA 617, 33 CMR 149; United States v Kuefler, 14 USCMA 136, 33 CMR 348. It matters not that the accused is the- sole source of his contention. He certainly, “has the capacity to testify directly to the intent,, knowledge, or other mens rea' which ■ fills out and characterizes his acts either .as criminal or legally blameless.” United States v Remele, supra, at page 621. And the reasonable char.acter of his testimony is “for the determination of the court-martial, under proper instructions.” United States v Jones, supra, at page 640. As we said in United States v Kuefler, supra, at page 139:
“So also do trial judges and appellate bodies interfere with the function of the court members and deprive the accused of his right to a primary trial on the facts when the credibility of his claims is found wanting in light of the strong case against him.” .
Hence, without thought of reprimand and in the interests of the sound administration of justice, we strongly recommend in all cases a close examination below of the evidence presented, submitting all conflicts therein to the court-martial with proper instructions on the elements of lesser crimes and affirmative defensés thereby raised. Needless reversals will thereby' be avoided, and1 the accused will receive his proper day in court, with justice under our system being done to all concerned.
Turning to the case before us,.it is true, as the Government urges, that its case, if believed by the court, paints a picture of the, wanton slaying of a hapless, unarmed ■ prisoner, .by an enraged noncommissioned officer charged by law with apprehending him and delivering him to the -bar of justice. It matters not that Bashaw had committed a most serious offense by leaving his comrades under fire or' was wearing a uniform as if he were a “Viet Cong hard core.” No one has the right to summary execution, regardless of the offense or provocation. But there .is in the record another version of the events, and, as we have *243noted, credibility of the evidence is not the test for instructional sufficiency. United States v Kuefler, supra.
Thus, according to the accused, he did not intentionally kill Bashaw. All agree that the gun was unintentionally discharged once into the air. The accused avers that this occurred when Bashaw, resisting lawful apprehension, attempted to seize his weapon. Thereafter, he brought its barrel back down in an attempt to knock the man off balance and subdue him. Though events transpired- so rapidly that he could not recall the .details, it is apparent that, in doing so, the weapon mechanism might have been activated and fired into the deceased’s upper chest.
Accused’s testimony further makes clear that Bashaw was an armed individual, who had, to accused’s knowledge, resisted prior apprehension by “loek[ing] and load[ing]” his automatic rifle on another Marine. His discarded uniform and assumption of garb known to have been worn by the enemy, as well as the Vietnamese Army, colors his resolve not to be returned to duty and, when — according to accused’s testimony — he attempted to disarm his captor, clearly raised an issue as to whether the subsequent homicide was justifiable as having been committed by an apprehending officer in .the necessary execution of his duties.
The doctrine has been well stated in Warren on Homicide, Perm ed, § 145, at page 623:
“Where persons having authority to arrest or imprison, or otherwise to execute the public justice, and using the proper means for that purpose, are resisted in so doing, arid the party resisting is killed in the struggle, such homicide is justifiable. . . . But although a peace officer in the discharge of his duty is protected while acting as an officer and within the law, he can not take the life of a citizen unless necessity therefor exists.



“ . .- The general rule is that one authorized to make an arrest can use such force as reasonably appears to be necessary, but he must be careful not to exceed the necessity of the case.”
In United States v Clark, 31 Fed 710 (ED Mich) (1887), the defendant, acting as sergeant of the guard, shot and killed a prisoner escaping from the guardhouse, it appearing that there was little or no chance of overtaking him before he gained his freedom. Upon his trial before the Federal Circuit Court, he was discharged, Judge Brown noting, at page 713:
“The general rule is well settled, by elementary writers upon criminal law, that an officer having custody of a person charged with felony may take his life, if it becomes . . . necessary to do so to prevent his escape. . . .”
So also, in Holland v State, 162 Ala 5, 50 So 215 (1909), it was held prejudicial error to refuse an instruction that resistance to a legal warrant might consist of acts or demonstrations by the person to be arrested, importing defiance and indicating an immediate purpose to use violence, and that after such acts or demonstrations, the officer might at once employ such force as was necessary to accomplish the arrest, even to the taking of life. See, to like effect, Giles v Commonwealth, 266 Ky 475, 99 SW2d 455 (1936), wherein it is stated that police, having arrested a citizen, are entitled to use such force as was necessary, or appeared at the time in exercise of reasonable judgment to be necessary, to overcome the forcible resistance of. their prisoner, even to taking his life. The same principles are supported by the authorities collected in Wharton, The Law of Homicide, 3d ed, § 487, et seq., and 26 Am Jur, Homicide, § 230, et seq.
In the case before us, accused by his testimony made it clear that his aggressive actions toward Bashaw, culminating in the latter’s death, were undertaken as the direct consequence of Bashaw’s attempt to .seize the shotgun. Accused had been informed that Bashaw was armed and apparently determined to avoid apprehension. *244Evans was lawfully clothed with authority to apprehend Bashaw for his alleged desertion both by reason of his company commander’s orders and by reason of his grade as a noncommis-sioned officer. See Code, supra, Article 7, 10 USC § 807, and Marine Corps Manual, paragraph 1630.3. True, the. court-martial was not bound to accept his testimony, but he was entitled to have it considered under proper instructions, which submitted the issue of justifiable homicide by an officer of the law whose lawful authority to apprehend for a suspected felony was met with resistance. This was the very core of the defense and, under the circumstances, it was plain error for the law officer not to advise the court-martial appropriately.
Ill
In like manner, we hold it prejudi-cially erroneous for the law officer to have rejected the requested instructions on the lesser offense of involuntary manslaughter. Even assuming the accused was not justified in killing Bashaw, the fact remains that he expressly denied he intended to do so. Contrary to the Government’s assertion, the evidence likewise left it clearly open to the court-martial to infer that he also did not intend to inflict grievous bodily harm upon the victim. The situation, therefore, is precisely similar to those before us in United States v Taylor, 16 USCMA 489, 37 CMR 109, and United States v Moore, 16 USCMA 375, 36 CMR 531. In the former case, the accused testified that the stabbing of the victim occurred during an attempt to break up an affray and denied any intent to kill or inflict grievous bodily harm upon his victim. In the latter, the accused averred that he shot near the victim in an attempt to prevent his departure and denied any intent to hit him. In both, we found involuntary manslaughter, in .violation of Code, supra, Article 119(b), 10 USC § 919, placed in issue by the denial of intent necessary to murder. In both, we emphasized the question of that intent was peculiarly one for the fact finders. The same principle is applicable here, and we reiterate the declaration of the Supreme Court in Morissette v United States, 342 US 246, 96 L ed 288, 72 S Ct 240 (1952), at page-274:
“Where intent of the accused. is an ingredient of the crime charged, its existence is a question of fact which must be submitted to the jury.”
The findings of guilty and the sentence are set aside. The decision of the board of review is reversed and the record of trial is returned to the Judge Advocate General of the Navy. A rehearing may be ordered.
Judge Kilday concurs.

 In the pretrial investigation, a Private First Class Parker testified that, earlier on June 7, he 'had' en-. countered Bashaw on a dirt road near the battalion command post. He was dressed in Vietnamese military attire and armed with an automatic weapon. Bashaw looked “like an ARVN or a hard core VC.” When Parker placed his hand on the butt of his pistol, intending to draw it “and try and bring him in,” Bashaw operated his rifle bolt and “put a round in the chamber.” Parker desisted in his efforts to apprehend Bashaw and returned to his unit. The incident was reported to the company office. Unaccountably, this testimony was not presented at the trial.


 The weapon was a hammerless, piimp-action repeating shotgun,